Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masanori et al. (WO-2014050627-A1), hereinafter Masanori.
Regarding claim 1, Masanori teaches a photosensitive resin composition (Example 43, Table 3; see Abstract) comprising: a resin (A7; Table 3 and Table 1) having a constitutional unit (MATHF, Table 1; tetrahydrofuran-2-yl methacrylate, Page 22 Paragraph 6) having an acid-decomposable group (tetrahydrofuranyl ester group, see Page 3 Paragraph 8); a photoacid generator (B3, Table 3); a solvent (PGMEA, Page 23 Paragraph 6); and a compound represented by Formula D (C24, Table 3 and Page 24 para. 4; 5-methylbenzoxazole, Page 24 para. 4) of the instant claim; wherein XD represents an O atom, R1D represents a hydrogen atom, R2D represents an alkyl group, and nD represents an integer of from 0 to 4 (1).
Regarding claim 2, Masanori further teach that a pKa of a conjugate acid of the compound represented by Formula Z (5-methylbenzoxazole; corresponds to 
Regarding claim 13, Masanori further teaches a resist film ("photosensitive resin composition layer"; Page 29, Para. 1) which is a solidified product of the photosensitive resin composition ("each photosensitive resin composition"; Page 20, Para. 1).
Regarding claim 14, Masanori further teaches (Page 29, Para. 1) a pattern forming method comprising: exposing the resist film according to claim 13; and developing the exposed resist film.
Regarding claim 15, Masanori further teaches a method for manufacturing an electronic device (liquid crystal display device; Page 30, Para. 1) comprising the pattern forming method according to claim 1 (Page 30, Para. 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 4, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Masanori et al. (WO-2014050627-A1), hereinafter Masanori, as applied to claims 1-2 and 13-15 above, and as evidenced by Sakida et al. (JP-2011331494-A), hereinafter Sakida.
Regarding claims 3 and 4, Masanori does not teach that the compound represented by Formula D of instant claim 1 (C24, Table 3 and Page 24 para. 4; 5-methylbenzoxazole, Page 24 para. 4) is a compound represented by Formula D-1 or Formula D-2. However, Masanori does state that ""The materials, amounts used, proportions, treatment contents, treatment procedures and the like shown in the following examples can be appropriately changed without departing from the spirit of the present invention. Accordingly, the scope of the present invention is not limited to the specific examples shown below."" (Page 22, Para. 5) Furthermore, Masanori teaches that, in the capacity of the aromatic heterocyclic compound C 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the 5-methylbenzoxazole with 2-phenylbenzothiazole as the aromatic heterocyclic compound C in Example 43 of Masanori. Masanori establishes these two compounds as alternatives in the capacity of the aromatic heterocyclic compound C, and states that the materials in the examples (such as example 43) can be appropriately changed without departing from the spirit of the invention. Therefore, one of ordinary skill would have expected similar results from this substitution as compared to the original.
Regarding claim 7, Masanori does not teach that the constitutional unit (MATHF, Table 1; tetrahydrofuran-2-yl methacrylate, Page 22 Paragraph 6) having an acid decomposable group (tetrahydrofuranyl ester group, see Page 3 Paragraph 8) includes a constitutional unit represented by formula AI of the instant claim. However, Masanori does state that "The materials, amounts used, proportions, treatment contents, treatment procedures and the like shown in the following examples can be appropriately changed without departing from the spirit of the present invention. Accordingly, the scope of the present invention is not limited to the specific examples shown below." (Page 22, Para. 5) Furthermore, Masanori teaches that, in the capacity of the acid-decomposable group, a tert-butyl ester group is an alternative to a tetrahydrofuranyl ester group (Page 3, Para. 8).

Regarding claim 11, Masanori does not teach that the solvent (PGMEA, Page 23 Paragraph 6) includes y-butyrolactone.  However, Masanori does state that "The materials, amounts used, proportions, treatment contents, treatment procedures and the like shown in the following examples can be appropriately changed without departing from the spirit of the present invention. Accordingly, the scope of the present invention is not limited to the specific examples shown below." (Page 22, Para. 5) Furthermore, Masanori teaches that y-butyrolactone ("lactones" in Page 16, Para. 9 of Masanori with specific reference and incorporation of [0174]-[0178] of Sakida; "y-butyrolactone" in [0178] of Sakida) is an alternative to PGMEA (Page 16, Para. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the PGMEA with y-butyrolactone as the solvent in Example 43 of Masanori. Masanori establishes these two compounds as alternatives in the capacity of the solvent, and states that the materials in the examples (such as example 43) can be appropriately changed .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Masanori et al. (WO-2014050627-A1), hereinafter Masanori, as applied to claims 1-2 and 13-15 above, and in further view of Namai  (U.S. 2016/0363859 A1).
Regarding claim 5, Masanori does not teach that the photoacid generator (B3, Table 3) is an ionic compound including a cation and an anion, wherein the anion includes an ion represented by any one of Formula An-1, Formula An-2, or Formula An-3 of the instant claim. However, Masanori does state that "The materials, amounts used, proportions, treatment contents, treatment procedures and the like shown in the following examples can be appropriately changed without departing from the spirit of the present invention. Accordingly, the scope of the present invention is not limited to the specific examples shown below." (Page 22, Para. 5) Furthermore, Masanori teaches that, as an alternative to an oxime sulfate compound (such as B3 of Example 43), a sulfonium or iodonium salt may be used (Page 10, Para. 13).
Namai teaches a known photosensitive resin composition ([0009]) comprising: a resin having a constitutional unit having an acid-decomposable group (polymer (A), [0009]), a photoacid generator ([0009]), and a solvent ([0013]); wherein the photoacid generator (B1, [0121]) is an ionic compound including a cation and an anion, and the anion includes an ion represented by Formula An-1 of the instant claim (Formula 4, [0121]). Namai further teaches that when the acid 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the acid generator B3 of Masanori with a sulfonium or iodonium salt having a structure of Formula 4 of Namai. The use of this salt as the photoacid generator may improve LWR performances of the resin composition, and is broadly permitted through Masanori's disclosure of sulfonium and iodonium salt acid generators.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Masanori et al. (WO-2014050627-A1), hereinafter Masanori, as applied to claims 1-2 and 13-15 above, and in further view of Miyagawa et al. (U.S. 2016/0377979 A1), hereinafter Miyagawa.
Regarding claim 6, Masanori does not teach that the resin having a constitutional unit having an acid-decomposable group (A7, Table 3 and Table 1) includes a constitutional unit represented by Formula III of the instant claim. However, Masanori does state that "The materials, amounts used, proportions, treatment contents, treatment procedures and the like shown in the following examples can be appropriately changed without departing from the spirit of the present invention. Accordingly, the scope of the present invention is not limited to 
Miyagawa teaches a known photosensitive resin composition (Abstract) comprising: a resin having a constitutional unit having an acid-decomposable group (Abstract); a photoacid generator (Abstract); and a solvent ([0029]); wherein the resin having a constitutional unit having an acid-decomposable group (resin A1, [0035]) includes a constitutional unit represented by formula III of the instant claim (structural unit (s), [0035]; structural unit having a lactone ring (a3), [0224]; see formulas (a3-1) to (a3-4) in [0259]). Miyagawa also teaches that the inclusion of the structural unit (a3) tents to improve the adhesiveness of resist obtained therefrom to a substrate and resolution of resist pattern ([0224]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included a structural unit (a3) having a lactone ring, as taught by Miyagawa (see [0259] of Miyagawa), in the resin A7 of Example 43 of Masanori. This inclusion would likely improve the adhesiveness of the resist and resolution of the resist pattern, and is broadly permitted as Masanori discloses the inclusion of a (meth) acrylic cyclic alkyl ester.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Masanori et al. (WO-2014050627-A1), hereinafter Masanori, as applied to claims 1-2 and 13-15 above, and in further view of Namai (U.S. 2016/0363859 A1) and Saegusa et al. (U.S. 2011/0091809 A1), hereinafter Saegusa.
claim 8, Masanori does not teach the composition further comprising a fluorine-containing resin having a constitutional unit represented by Formula X of the instant claim. Masanori does teach the exposure of the composition using radiation of wavelengths in the range of 300 to 450 nm (i.e. visible and ultraviolet; commonly produced using mercury lamps) (Page 10, Para. 13). However, it is known in the art (see [0321] of Namai) that a resist composition's wavelength sensitivity may be controlled through the selection of the type of photoacid generator used. Furthermore, the disclosed range of 300-450 nm and the use of corresponding PAGs are only presented as preference (see Page 10, Para. 13 and Page 21, Para. 3). The invention of Masanori, in its broadest definitions (see Abstract and Claim 1), is not taught to be limited to a particular photoacid generator or exposure wavelength and no part of the disclosure suggests that the invention of Masanori would be limited as such. Therefore, despite the invention of Masanori only being (non-restrictively) disclosed for use with 300-450 nm radiation, nothing in the disclosure of Masanori suggests that said invention could not be adapted for use at other wavelengths.
It is well known in the art (see [0005] of Saegusa) that there is a desire for smaller semiconductor elements and, thus, for patterning processes utilizing shorter exposure wavelengths. Saegusa teaches the known use of liquid immersion to compensate for sensitivity deterioration caused by light absorption which occurs with shorter wavelength exposure ([0006]). Saegusa further teaches that it is preferable for a resist film undergoing an immersion exposure to be hydrophobic, less the immersion liquid and the resist chemically interact and cause developmental defects and scumming.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the resist composition of Masanori to activate under exposure of shorter wavelength radiation and to utilize liquid immersion exposure, per the teachings of Namai and Saegusa. The use of a shorter wavelength of radiation would allow for smaller, higher resolution patterning, and the use of liquid immersion exposure would allow for compensation of the sensitivity deterioration due to light absorption which occurs with said shorter wavelengths. It would further been obvious to further include a hydrophobic, fluorine-containing resin in the resin composition of Masanori, as taught by Saegusa, such as those depicted in [0237] of Saegusa. The inclusion of the hydrophobic resin would prevent developmental defects and scumming, which would otherwise occur due to chemical interaction between the immersion liquid and the resist film.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Masanori et al. (WO-2014050627-A1), hereinafter Masanori, as applied to .
Regarding claim 9, Masanori does not teach the photosensitive resin composition further comprising a compound represented by formula B of the instant claim. However, Masanori does teach the further inclusion of a basic compound such as amines (page 19, Para. 3) like: N, N-dimethylaniline, pyridine, quinoline, and imidazole ([0204 and [0205] of Sakida, referenced and incorporated in Page 19, Para. 3 of Masanori).
Watanabe teaches known issues with acid-activated chemically amplified resists wherein localized decreases in solubility can cause post exposure delay (PED), and acid-labile group elimination after exposure can cause unintended dimensional reduction ([0005]). It is well known that the addition of a nitrogen containing compound (such as N, N-dimethylaniline, pyridine, quinoline, and imidazole) can be effective against PED ([0007]), but said compounds are not effective in controlling the acid diffusion which results in the unintended dimensional reduction ([0008]). Watanabe further teaches that the addition of a nitrogen-containing compound having an excellent generated-acid capturing effect (such as that of the invention of Watanabe) works well to control acid diffusion and thereby improve contrast and resolution.
Watanabe further teaches a known chemically amplified resist  composition ([0015]) which comprises: a resin having a constitutional unit having an acid-decomposable group (element (C), [0015]); a photoacid generator (Element (D), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included an amine compound taught by Watanabe, such as one represented by formula (1) of Watanabe, in the resist composition of Masanori. The amine compounds of Watanabe are taught to be superior to the basic compounds disclosed by Masanori, and thus the modified composition would exhibit improved contrast and resolution.
Regarding claim 12.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Masanori et al. (WO-2014050627-A1), hereinafter Masanori, in view of Namai (U.S. 2016/0363859 A1), as applied to claim 5 above, and in further view of Hatakeyama et al. (U.S. 2017/0205709 A1), hereinafter Hatakeyama.
Regarding claim 10, Masanori does not further teach the inclusion of a compound represented by one of the formulas of the instant claim.
Hatakeyama teaches that, in regards to chemically amplified resist compositions comprising an acid generator capable of generating an acid upon exposure to light, "quenchers are often added to these resist for the purpose of controlling the diffusion of the acid to unexposed areas to improve the contrast. The addition of quenchers is fully effective to this purpose." ([0004]) Hatakeyama further teaches that, in regards to a resist composition (such as that of Masanori modified by Namai) containing a methacrylic polymer with units containing acid labile groups and a photoacid generator capable generating an alpha-fluorinated sulfonic acid, the use of a quencher containing an onium salt of an alpha-non-fluorinated sulfonic acid or a carboxylic acid allows for ion exchange to occur between the stronger, generated alpha-fluorinated sulfonic acid anion and the quencher's weaker alpha-non-fluorinated sulfonic acid or carboxylic acid anion ([0008], see claim 1 for example of carboxylic acid anion). Since the weaker acids do not deprotect the acid labile groups, the quencher serves to effectively control acid diffusion in unexposed regions, thereby improving contrast ([0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included an onium salt having a non-alpha-fluorinated sulfate or carboxylate anion (such as that depicted 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631.  The examiner can normally be reached on Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        




/Nicholas E Brown/         Examiner, Art Unit 1737